The president pronounced the following opinion of the court.
“ This court (not deciding whether the first count in the declaration would, or would not, be good after, verdict, that point being immaterial at present, there being one good count therein, on which, or on such amended declaration as the Inferior Court may authorize, the defendant may here-, after sustain his action,) is of opinion that the said judgment is erroneous in this, that it is founded, not on written documents and facts, found by the jury, and submitted to the court for their judgment as to the law, but on the testimony, oral and written, of the witnesses, reported by the jury; leaving it to the court, as well to infer the facts proved by the witnesses, (which the jury alone were competent to,) as to decide the law arising thereon.”
Judgment reversed, and new trial awarded.